DISMISS; Opinion Filed November 5, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00582-CV

                              MARQUE CALDWELL, Appellant
                                        V.
                              KATHLEEN MORROW, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                               Trial Court Cause No. CI15-014

                              MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Myers
       Appellant’s brief in this case is overdue. By postcard dated August 31, 2015, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. The

postcard was returned and marked “Return To Sender”, “Not Deliverable As Addressed”, and

“Unable To Forward.” To date, appellant has not filed his brief, an extension motion, or

otherwise corresponded with the Court regarding the status of his brief or his current mailing

address.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE



150582F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MARQUE CALDWELL, Appellant                         On Appeal from the County Court at Law,
                                                   Rockwall County, Texas
No. 05-15-00582-CV        V.                       Trial Court Cause No. CI15-014.
                                                   Opinion delivered by Justice Myers. Justices
KATHLEEN MORROW, Appellee                          Bridges and Francis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Kathleen Morrow recover her costs, if any, of this appeal
from appellant Marque Caldwell.


Judgment entered this 5th day of November, 2015.




                                             –3–